JOHNSON, Presiding Judge.
In Barnes v. City of Atlanta, 275 Ga. App. 385 (620 SE2d 846) (2005), we affirmed the trial court’s rulings that Class I plaintiffs could only recover refunds for the three years preceding their re-certification, and that those lawyers who opted out of their class would not be responsible for the attorney fees of class counsel. The Supreme Court granted certiorari and reversed, holding (i) that the trial court failed to recognize that the filing of the refund claims in the trial court by named plaintiffs who had exhausted their administrative remedies satisfied the exhaustion requirement on behalf of the Class I plaintiffs, and (ii) that those taxpayers who opt out would be unjustly enriched if they were not required to pay attorney fees through the common fund. Barnes v. City of Atlanta, 281 Ga. 256 (637 SE2d 4) (2006). Accordingly, our prior judgment is vacated, the *725judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is reversed.
Decided December 5, 2006.
Winburn, Lewis, Barrow & Stolz, Irwin W. Stolz, Jr., Decker, Hallman, Barber & Briggs, Robert D. Feagin, for appellants.
Lemuel H. Ward, Linda K. DiSantis, for appellee.

Judgment reversed.


Ruffin, C. J., Blackburn, P. J., Smith, P. J., Barnes, Miller and Bernes, JJ., concur.